                Case 1:20-cv-03699-JGK Document 8 Filed 08/12/20 Page 1 of 1




United States District Comi
Southern District of New York

PDV USA Inc.                                                           AFFIDAVIT OF SERVICE
                       Plaintiff
                 vs                                                    File/ Index N o.: 20 CV 3699
                                                                       Issued On:
lnteramerican Consulting Inc.                                          All File/ Index No.:
                                                                       Calendar No.:
                       Defendant




SERV ICE U PO N: Interamerican Consulting I nc.

STATE OF Florida, COUNTY OF Leon: ss

Christopher Compton being duly sworn, deposes and says: I am not a party to the within action, am over the
age of 18 years and reside in the State of r-lorida.

On 7/ 15/2020 at I 2:30 PM at 2415 N orth Monroe Street, Suite 8 IO Tallahassee, FL 32303, I effected service of
process of the following documents: Summons issued c/o Florida Secretary of Sate; Summons & Complaint;
Rule 7.1 Statement; Civil Cover Sheet upon lnteramerican Consulting Inc., a/the defendant in this
matter/ proccedi ng:

by deli vering to and leaving a true copy thereof with Andy Dunlap, who is a/the Authorized C lerk of/ for Florida
Secretary of State, the statutory agent for I nteramerican Consulting Inc.

I describe the recipient at the time of service as fol lows: Gender: Male Race/Skin: White Age: 30's Height: 6'2:
Weight: 200 Hair: Brown




                                                         Christopher Compton
                                                         Target Legal Process Worldwide Corp.
                                                         233 Broadway, Suite 2065,
                                                         New York, N Y I 0279
                                                         (212) 227-9600


                                                                                                          Order /f:R86260
                                             Service Upon A State Agency
